January 17, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals


NO. 14-12-00129-CV
                             IN THE MATTER OF Z.Q.


                       ________________________________



       This cause, an appeal from the order denying appellant’s application for writ
of habeas corpus, signed November 17, 2011, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We further order the decision certified below for observance.